                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 METROPOLITAN NASHVILLE                         )
 AIRPORT AUTHORITY,                             )
                                                )
                 Plaintiff,                     )        Case No. 3:20-cv-00809
                                                )
 v.                                             )        Judge William L. Campbell, Jr.
                                                )        Magistrate Judge Alistair E. Newbern
 COLONIAL PIPELINE COMPANY,                     )
                                                )
                 Defendant.                     )

                  [PROPOSED] ORDER GRANTING DEFENDANT’S
            UNOPPOSED MOTION TO AMEND CASE MANAGEMENT ORDER

         For the reasons set forth in the Unopposed Motion to Amend Initial Case Management

Order filed by Colonial Pipeline Company (“Colonial”), and good cause having been shown

therefor,

         IT IS ORDERED that both parties’ deadlines to file Motions to Amend or to Add Parties

in this case shall be March 12, 2021. This amendment shall not affect the trial date in this case.

                                              _______________________________
                                              William L. Campbell, Jr.
                                              United States District Judge




      Case 3:20-cv-00809 Document 29-1 Filed 02/18/21 Page 1 of 3 PageID #: 238
SUBMITTED AND APPROVED FOR ENTRY:


s/ Brian M. Dobbs
L. Wearen Hughes (BPR No. 5683)
J. Andrew Goddard (BPR No. 6299)
Brian M. Dobbs (BPR No. 25855)
Bass, Berry & Sims PLC
150 3rd Ave. S., Suite 2800
Nashville, TN 37201
(615) 742-6200
whughes@bassberry.com
dgoddard@bassberry.com
bdobbs@bassberry.com

Attorneys for Colonial Pipeline Company




                                          2

  Case 3:20-cv-00809 Document 29-1 Filed 02/18/21 Page 2 of 3 PageID #: 239
                                 CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Defendant and Counter-Claimant
       Metropolitan Nashville Airport Authority



                                              s/ Brian M. Dobbs




                                                 3

   Case 3:20-cv-00809 Document 29-1 Filed 02/18/21 Page 3 of 3 PageID #: 240
